DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 6/2/2022.
Claims 1 – 12 are pending.
Claim 1 has been amended.
Claim 12 is newly added.
Allowable Subject Matter

Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “detecting an arc when the first condition and the second condition are met within a third time window; and isolating the string from the DC voltage converter when the arc has been detected” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 12, the claims are allowed as they further limit allowed claim 1.

The closest references are found based on the updated search:
Kwon et al. (US 2020/0254882 A1) discloses that the fault sensor senses at least one among a leakage current, an overload current, an arc, and a temperature and humidity of the electric vehicle charging cable control device which are generated during charging of the electric vehicle (see claim 2).
Bruns et al. (US 2020/0122655 A1) suggests a charge controller for determining whether charging power for charging the battery is provided from a charge facility outside the vehicle or not, wherein the power relay assembly further includes a semiconductor switching element for arc suppression (see claim 7).
Han et al. (US 2020/0022552 A1) teaches a sensor that detects a signal emitted from a charging station to charge the battery; and a controller that manages the motor such that the main body moves to dock at the charging station based on the signal detected by the sensor, wherein the controller, when managing the motor, further determines whether the signal detected by the sensor includes a short-ranged signal that is detectable by sensor when the main body is positioned within a first prescribed distance of the charging station (see claim 1).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claim 1, therefore claims 1 – 12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        6/18/2022